CUSIP No. 023613102 Page 1 of 19 Pages SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No. 1) Under the Securities Exchange Act of 1934 AMERIANA BANCORP (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) Mr. Richard Lashley PL Capital, LLC 20 E. Jefferson Ave. Suite 22 Naperville, IL60540 973-360-1666 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 12, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box . CUSIP No. 023613102
